Citation Nr: 0739660	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  06-23 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of metal 
fragments and splinters in the left hand.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
chronic mastoiditis with recurrent otitis media and 
perforations.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to May 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

A motion to advance this case on the Board's docket was 
received and granted by the Board in September 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  In September 2007, prior to the promulgation of a 
decision in the appeal, the veteran withdrew his appeal as to 
the issue of entitlement to service connection for residuals 
of metal fragments and splinters in the left hand.

2.  The veteran's current right ear hearing loss began many 
years after service and is not shown by the medical evidence 
of record to be related to his military service. 

3.  The veteran's current tinnitus began many years after 
service and is not related to his military service. 

4.  In a February 1968 decision, the RO denied the veteran's 
claim of entitlement to service connection for chronic 
mastoiditis with recurrent otitis media and perforations on 
the basis that the preexisting disability was not shown to be 
aggravated by military service. 

5.  Evidence received since the February 1968 decision, 
although new, is not material as it does not include 
competent evidence that the veteran's preexisting chronic 
mastoiditis with recurrent otitis media and perforations was 
aggravated by military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for residuals of metal fragments and splinters in 
the left hand have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

2.  Right ear hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for chronic mastoiditis with recurrent 
otitis media and perforations is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in May 2005 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, personnel records, identified private treatment 
records, and all available clinical records and military 
hospital abstracts from the Surgeon General's Office.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, all 
necessary VA medical examinations have been conducted.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. 


§ 3.303.  Service connection for sensorineural hearing loss 
will be presumed if it is manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

I.  Residuals Of Metal Fragments And Splinters In The Left 
Hand

By a rating decision dated in September 2005, the issue of 
entitlement to service connection for residuals of metal 
fragments and splinters in the left hand was denied.  The 
veteran perfected an appeal in July 2006 as to this issue.  
However, at the veteran's hearing before the Board in 
September 2007, the veteran stated that he wished to withdraw 
his appeal as to the issue of entitlement to service 
connection for residuals of metal fragments and splinters in 
the left hand.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issue of entitlement to service connection 
for residuals of metal fragments and splinters in the left 
hand.  As such, the Board finds that the veteran has 
withdrawn his claim as to this issue, and accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the issue of entitlement to service connection for residuals 
of metal fragments and splinters in the left hand, and it is 
dismissed.

II.  Right Ear Hearing Loss And Tinnitus

The veteran contends that he was exposed to acoustic trauma 
inservice and that he currently has right ear hearing loss 
and tinnitus as a result.  The veteran's Report of 
Separation, Form DD 214, revealed that he served on active 
duty from November 1948 to May 1950.  His service personnel 
records listed his military specialty as gasoline generator 
operator.

The veteran's induction examination in November 1948 noted 
that his hearing acuity was normal.  His service medical 
records are replete with complaints of ear drainage and 
discharge due to pre-existing otitis media, and a November 
1949 notation indicates that the veteran experienced a 
feeling of impaired hearing in his right ear.  A medical 
board proceedings report, dated in March 1950, noted that the 
veteran was medically discharged due to pre-existing chronic 
otitis media of the right ear with perforation and chronic 
mastoiditis of the right ear secondary to otitis media.  The 
examination performed by the medical board at that time found 
the veteran's hearing to be normal, noting hearing acuity of 
15/15, bilaterally, on whispered voice and spoken testing.  

In support of his claim for service connection, the veteran 
submitted a letter from a potential employer, dated in 
December 1967.  The letter indicates that the veteran applied 
for employment in April 1950, but that he was not approved 
for employment due to a "symptomatic condition of his right 
ear at that time."

Private medical treatment records from November 2002 reveal 
the veteran's reported history of noise exposure in the 
military and in past occupations, and diagnoses of bilateral 
sensorineural hearing loss and tinnitus.  Private medical 
treatment records from February 2005 note the veteran's 
reported history of noise exposure in the military and in 
jobs, and reveal that the veteran denied a history of ear or 
head trauma and tinnitus.  The diagnosis was bilateral 
sensorineural hearing loss consistent with presbycusis and 
noise exposure.

In a March 2005 statement, the veteran indicated that while 
he was in service, around June to September 1949, he was 
working the night shift as an oxygen-acetylene plant operator 
when the nozzle of a 2220-pound cylinder of oxygen blew the 
cylinder out as he was loosening the brass wing nut.  He 
stated that he was knocked out and that he had hundreds of 
metal fragments and splinters in his left hand.  He further 
stated that the explosion was deafening, and that he woke up 
in the base infirmary a day later, and recalls that he had 
blood coming out of his right ear and could not hear anything 
but a constant ringing.

The veteran testified before the Board in September 2007, 
that he had right ear hearing loss and tinnitus due to 
acoustic trauma that he was exposed to inservice.  He 
contended that his hearing loss and tinnitus were a result of 
an oxygen cylinder explosion, but admitted that he had no 
evidence of this occurring inservice.  He further stated that 
he was exposed to a lot of noise during his employment after 
service.

Although the service medical records are negative for any 
evidence of hearing loss or tinnitus, as noted above, service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman, 3 Vet. App. at 505.  In the instant case, 
there is no medical evidence that the veteran's current 
hearing loss and tinnitus are related to his military 
service.  See Hickson, 12 Vet. App. at 253.  

The veteran contends that his current hearing loss and 
tinnitus are related to an acoustic trauma that he 
experienced inservice.  Although the veteran is competent to 


testify as to events and observations, such as being exposed 
to noise in service, he is not competent to provide an 
opinion as to the etiology of his current disorders.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current hearing loss and 
tinnitus are the result of any injury to his ears over five 
decades ago.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

As such, the fact remains that there is no competent evidence 
linking the veteran's hearing loss and tinnitus to service or 
to any incident of service, despite his assertions that such 
a causal relationship exists.  This lack of cognizable 
evidence is particularly dispositive as the first medical 
evidence of record for treatment for symptomatology of these 
disorders is more than 50 years after his period of service 
had ended.  See Mense v. Derwinski, 1 Vet. App. 354 (1991).  
The December 1967 letter indicating that the veteran was 
denied employment due to a right ear condition provides no 
evidence that the ear condition referred to was hearing loss 
or tinnitus; nor does it provide an opinion as to whether the 
ear condition referred to was caused by or a result of his 
military service.  As there is no competent evidence which 
provides the required nexus between military service and the 
issues on appeal, service connection for right ear hearing 
loss and tinnitus is not warranted.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

III.  Chronic Mastoiditis With Recurrent Otitis Media And 
Perforations

The veteran contends that his preexisting chronic mastoiditis 
with recurrent otitis media and perforations was aggravated 
by service.  

In December 1967, the veteran filed his initial claim seeking 
service connection for chronic mastoiditis with recurrent 
otitis media and perforations.  In February 1968, the RO 
issued a rating decision denying service connection for 
chronic mastoiditis with recurrent otitis media and 
perforations, noting that there was no evidence that the 
claimed disorder was permanently aggravated as a result of 
his military service.  Although provided notice of this 
decision in February 1968, the veteran did not file a timely 
notice of disagreement for that decision, and it became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2007).

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the February 1968 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If 
new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  

Evidence before the RO in February 1968 included the 
veteran's service medical records.  The veteran's induction 
examination in November 1948 noted "L.M.T. Sclerotis, NCD" 
with regard to his ears, nose, and throat.  The veteran's 
service medical records revealed diagnoses of and treatment 
for chronic otitis media of the right ear, perforation of the 
tympanic membrane of the right ear secondary to mastoidectomy 
which the veteran underwent prior to service, and chronic 


mastoiditis of the right ear secondary to otitis media.  The 
veteran regularly complained of right ear drainage and 
occasionally complained of diminution of hearing in the right 
ear, but denied pain.  A medical board proceedings report, 
dated in March 1950, noted that the veteran was medically 
discharged due to pre-existing chronic otitis media of the 
right ear with perforation and chronic mastoiditis of the 
right ear secondary to otitis media.  The examination 
performed by the medical board at that time noted that the 
veteran had recurrent right ear discharge since childhood, 
and in 1944 had a right mastoidectomy.  The ear was dry for a 
few years, and flared up occasionally, but was dry on 
induction.  Shortly after induction, the ear discharge 
recurred.  

Since the last final decision regarding the veteran's claim 
for service connection for chronic mastoiditis with recurrent 
otitis media and perforations in February 1968, the RO has 
received post-service treatment records and abstracts from 
the Surgeon General's Office.  Although new, this evidence is 
not material in that it fails to show that the veteran's 
chronic mastoiditis with recurrent otitis media and 
perforations was aggravated by military service.  
Specifically, this evidence documents the veteran's inservice 
treatment for chronic mastoiditis with recurrent otitis media 
and perforations, which is duplicative of the evidence 
contained in his service medical records, and evidence that 
the veteran had right ear drainage for the first 40 years of 
his life and surgery at age 13.  While the evidence is new, 
it is not material in that it fails to establish that the 
veteran's chronic mastoiditis with recurrent otitis media and 
perforations was permanently aggravated by his military 
service.  Accordingly, these records do not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the unappealed February 1968 RO decision 
which denied service connection for chronic mastoiditis with 
recurrent otitis media and perforations.  Thus, the claim for 
service connection is not reopened.

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

The claim of entitlement to service connection for of metal 
fragments and splinters in the left hand is dismissed.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.

New and material evidence not having been received, the claim 
for entitlement to service connection for chronic mastoiditis 
with recurrent otitis media and perforations is not reopened.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


